Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3, 5-7, 9, 12, 14-15, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2018/0255863) in view of Sokolowski (US 2008/0110049).
Regarding Claim 1, Kuo discloses a knitted component comprising: a first portion (11), the first portion having a first layer (i.e. top layer of 11 above 111) and a second layer (i.e. bottom layer of 11 below 111), where the first layer and the second layer each have opposite-facing surfaces (as seen in Fig.12), the first layer and the second layer forming a pocket (112) therebetween (as seen in Fig.13), and the first layer and the second layer being secured via a first knit structure (111) of the knitted component at a boundary of the first portion (as seen in Fig.12); and a second portion (160) extending from the boundary of the first portion and secured at the boundary via a second knit structure (160 where it attaches to 111) of the knitted component (as seen in Fig.12), wherein the second portion includes a knit structure that forms an outer surface of an article of footwear on at least one of a medial and lateral side (as seen in Fig.12 & 13), wherein the second layer of the first portion at least partially forms an underfoot area of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second portion of Kuo to have a double knit structure, as taught by Sokolowski, in order to provide a second portion with the desired knit structure for enhancing the physical and aesthetic properties of the shoe upper.

Regarding Claim 3, Kuo discloses a knitted component of claim 1, wherein the first layer (i.e. top layer of 11 above 111) forms the overfoot portion (as seen in Fig.12 & 13).

Regarding Claim 5, Kuo discloses a knitted component of claim 1, wherein the second portion (160) overlaps the first layer (i.e. top layer of 11 above 111) when the first layer forms the overfoot portion of the article of footwear (as seen in Fig.13).



Regarding Claim 7, Kuo discloses a knitted component comprising: a first portion (11) having a first layer (i.e. top layer of 11 above 111) with two opposite-facing surfaces and a second layer (i.e. bottom layer of 11 below 111) with two opposite-facing surfaces, the first layer and the second layer forming a pocket (112) therebetween, and the first layer and the second layer sharing a first common knit structure (111) at a boundary (as seen in Fig.12 & 13); and a second portion (160) extending from the boundary of the first portion and sharing a second common knit structure (160 where it attaches to 111) with the first portion at the boundary, wherein the second portion includes a knit structure forms an outer surface on at least one of a lateral side and a medial side of an article of footwear (as seen in Fig.12 & 13). Kuo does not disclose the second portion having a double knit structure. However, Sokolowski teaches a knit shoe upper having various types of knit structures, including a double knit structure (para.47).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second portion of Kuo to have a double knit structure, as taught by Sokolowski, in order to 

Regarding Claim 9, Kuo discloses an article of footwear of claim 7, wherein the second layer (i.e. bottom layer of 11 below 111) with of the first portion of the knitted component forms an underfoot portion of the article of footwear (as seen in Fig.12 & 13).

Regarding Claim 12, Kuo discloses an article of footwear of claim 7, wherein the first layer (i.e. top layer of 11 above 111) of the first portion of the knitted component forms an overfoot portion of the article of footwear, and wherein the pocket forms a void for receiving a foot (as seen in Fig.12 & 13).

Regarding Claim 14, Kuo discloses an article of footwear of claim 7, wherein the second portion (160) includes at least one lace receiving element (163) for receiving a lace (164)(as seen in Fig.12 & 13).

Regarding Claim 15, Kuo discloses an article of footwear of claim 7, wherein the second portion (160) of the knitted component forms a surface on the lateral side of the article of footwear (as seen in Fig.13), and the knitted component further comprising a third portion (162), the third portion extending from the first portion forming a surface on the medial side of the article of footwear, wherein the third portion is secured to the first portion via the knit structure (111) of the knitted component (as seen in Fig.12 & 13).

Regarding Claim 21, Kuo discloses a knitted component of claim 1, wherein the first layer (i.e. top layer of 11 above 111) and the second layer (i.e. bottom layer of 11 below 111) of the first portion each include a single knit structure (as seen in Fig.12 & 13; each layer is a single knit structure as it is a single, unitary piece).  

Regarding Claim 22, Kuo discloses a knitted component of claim 1 further comprising a heel portion (161,165) that is secured to the second portion (160) via at least one knitted loop (para.78-79; 161,165 is secured to 160 via the knitted loops/wales of 11), wherein the heel portion overlaps the first portion (11) such that a heel area of the knitted component includes at least two knit layers (as seen in Fig.14 & 17).

Regarding Claim 23, Kuo discloses a knitted component of claim 7, wherein the first layer (i.e. top layer of 11 above 111) and the second layer (i.e. bottom layer of 11 below 111) of the first portion each include a single knit structure (as seen in Fig.12 & 13; each layer is a single knit structure as it is a single, unitary piece).  

Regarding Claim 24, Kuo discloses a knitted component of claim 7 further comprising a heel portion (161,165) that is secured to the second portion (160) via at least one knitted loop (para.78-79; 161,165 is secured to 160 via the knitted loops/wales of 11), wherein the heel portion overlaps the first portion (11) such that a heel area of the knitted component includes at least two knit layers (as seen in Fig.14 & 17).


2.	Claims 2, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2018/0255863) and Sokolowski (US 2008/0110049), in view of Dua (US 2005/0193592).
Regarding Claims 2 and 8, Kuo and Sokolowski substantially disclose the invention as claimed above. Kuo discloses a knitted component of claim 1, wherein the first layer of the first portion has a first modulus of elasticity and the second layer of the first portion has a second modulus of elasticity (as a knit material both the first and second layers would have a modulus of elasticity). Kuo does not disclose wherein the second modulus of elasticity is greater than the first modulus of elasticity/[the first layer of the first portion of the knitted component has a modulus of elasticity that is lower than a modulus of elasticity of the second portion of the knitted component]. However, Dua teaches a knitted component (40”) having a first layer (31-33 & 35) of the first portion has a first modulus of elasticity (of 48”) and the second layer (34) of the first portion has a second modulus (of 46”) of elasticity (as seen in FIg.8 & 11); wherein the second modulus of elasticity is greater than the first modulus of elasticity/[the first layer of the first portion of the knitted component has a modulus of elasticity that is lower than a modulus of elasticity of the second portion of the knitted component] (para.55; i.e. 48” has apertures which increase the stretch of the knit material, while 46” does not have apertures and is a tighter knit pattern).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the modulus of elasticity of first and second layers of Kuo such that the  second modulus of elasticity is 

Regarding Claim 13, Kuo and Sokolowski substantially disclose the invention as claimed above. Kuo discloses the invention substantially as claimed above. Kuo does not disclose wherein a gauge of at least one of the first layer and the second layer is at least 25% less than a gauge of the second portion of the knitted component. However, Dua teaches a knitted component (40) with the machine gauge that knits the knitted component being variable between 16, 22, 24, 26, 28, and 32 needles per inch, and is suitable for various needle gauges ranging from 48 to 75 (para.45; i.e. the variance between 16 gauge and 32 gauge is 50% which is “at least 25%”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second layers of Kuo to have a gauge at least 25% less than a gauge of the second portion of the knitted component, as taught by Dua, in order to provide various patterns, textures, or designs which may be selectively and purposefully imparted to the knitted component as desired by the user.





Response to Arguments
In view of Applicant's amendment, the search has been updated, new prior art and newly modified grounds of rejection have been identified and applied. Applicant's arguments, which are drawn solely to the newly amended limitations, have been considered but are moot in view of the new and newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732